Oliyeb, Chief Judge:
This appeal for reappraisement is limited to the merchandise, identified on the invoice covering the shipment in question as German herring in aspic in 8-ounce jars and German conger eel in aspic in 8-ounce jars, which was exported from Germany and entered at the port of Chicago, Ill.
Stipulated facts, upon which the case was submitted, establish that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for each of the items is the unit values, as invoiced, net, packed, and I so hold.
Judgment will be rendered accordingly.